Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites the limitation “30% to 60 wt%”.  It appears as if this limitation should instead recite “30 wt% to 60 wt%”. For the purposes of examination, Examiner will treat this phrase as if it recites “30 wt% to 60 wt%” unless otherwise clarified by Applicant during the course of prosecution. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites the limitations “(ii) . 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koszo et al. (US20140094358, hereinafter referred to as Koszo).
Regarding claim 6, a particulate mixture, suitable for use in ceramic article production, wherein the mixture comprises recycled aluminum silicate material (see Koszo at Page 6, Table 2, disclosing a body comprising 80% RAS. Examiner notes RAS stands for recycled aluminum silicate). 
While Kozso does not explicitly disclose that the recycled aluminum silicate material has the particle size distributions of claim 1, the recycled aluminum silicate material of Koszo is substantially the same recycled aluminum silicate material instantly claimed, therefore they must necessarily have the same 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition 
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 7, Koszo discloses the particulate mixture comprises from 30wt% to 80wt% recycled aluminum silicate material (see Koszo at Page 6, Table 2, disclosing a body comprising 80% RAS. Examiner notes RAS stands for 
Regarding claim 8, Koszo discloses the particulate mixture comprises from 40wt% to 70 wt% recycled aluminum silicate material (see Koszo at claim 12, disclosing an aluminosilicate article which comprises from 70% to 90% aluminosilicate base material, which overlaps with the claimed range. Examiner notes the aluminosilicate base material correlates with recycled aluminum silicate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).)
Regarding claim 9, by virtue of disclosing the limitations of claim 6 Koszo must necessarily meet the limitations of claim 9 because claim 9 depends upon claim 6 and claim 9 recites particle size ranges that are broader than claim 6. Please see the above rejection for claim 6 as it applies similarly to a particulate mixture according to claim 6, wherein the particulate mixture has the following particle size distribution: (i) d50 particle size is from 10 μm to 30 μm; (ii) d70 particle size is less than 50 μm; and iii) d98 particle size is less than 75 μm.
Regarding claim 10, Koszo discloses a particulate mixture according to claim 6, wherein the particulate mixture comprises from 30% to 60 wt% material selected from clay, shale, feldspar, glass, or any combination thereof (see Koszo at [0039], disclosing the additive material comprises about 10% to about 30% by .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although not relied upon to form the basis of a rejection, Applicant should be aware of Chandra (Chandra, Navin, et al. "Coal fly ash utilization: Low temperature sintering of wall tiles." Waste management 28.10 (2008): 1993-2002., hereinafter referred to as Chandra) and Horton (US20020017224, hereinafter referred to as Horton).
Chandra discloses using fly ash for wall tiles (see Chandra at the Title) which comprises various aluminosilicates (see Chandra at page 1996). Figure 1 of Chandra shows the D50, D70, and D98 particle sizes of the aluminosilicate. 
Horton discloses a method for the treatment of fly ash to remove carbon and other matter (See Horton at the Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL E GROUP/Primary Examiner, Art Unit 1731